Citation Nr: 9929788	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  98-05 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a fracture of the right medial malleolus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a service-
connected calcaneal spur of the right foot, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which continued 10 percent 
disability ratings both for the veteran's service-connected 
residuals of a fracture of the right medial malleolus and for 
a calcaneal spur of the right foot.


REMAND

The veteran contends that the 10 percent evaluations both for 
his service-connected residuals of a fracture of the right 
medial malleolus and for a calcaneal spur of the right foot 
do not adequately reflect the severity of these disabilities.  
He asserts that pain and swelling of his right foot and ankle 
preclude him from walking long distances and require him to 
walk with a cane and to wear special corrective shoes.

Preliminary review of the claims file discloses that the 
veteran underwent VA examinations of his right foot and ankle 
in January 1986, August 1995 and January 1997.  However, the 
Board finds that the reports of the two most recent 
examinations raise questions as to the manifestations and 
severity of the each disorder, individually, and the extent 
of additional functional loss, if any, attributable to pain 
from each separate disorder.  The Board recognizes the 
physical proximity of the disorders at issue, here, and notes 
the possibility that these disorders may present overlapping 
symptomatology.  Indeed, the veteran himself has described 
his symptomatology as a single, combined entity.  
Nevertheless, the Board is constrained to attempt to identify 
and to differentiate the symptomatology associated 
specifically with each disability and additional functional 
loss due to pain resulting specifically from each disability.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 
Vet. App. 202, 206-207 (1995). 

In this regard, the Board observes that at the most recent VA 
examination in January 1997 and at an April 1998 personal 
hearing, the veteran described having significant functional 
limitation due to pain and swelling of his right ankle and 
foot.  At the time of the most recent VA examination in 
January 1997, the examiner noted that the veteran had plantar 
flexion of the right foot to 15 degrees and dorsiflexion to 
30 degrees, both without pain.  However, he also indicated 
that pain was reproduced with palpation of the metatarsal 
head of the second and third right toes.  He concluded that 
the veteran had minor wincing when he palpated the areas 
which the veteran indicated were causing him the most pain, 
and he noted that the veteran refused to bear weight on this 
area while walking.  He commented that he felt that the 
veteran's description and objective signs were consistent 
with each other.  

Based on a review of the January 1997 VA examination report, 
however, the Board finds that it is unable to determine the 
nature and degree of the symptomatology associated with each 
of the service-connected disabilities particularly with 
respect to the question of the degree of additional 
functional impairment due to pain.  The Board observes that 
the relationship of the pain of the metatarsal heads of the 
second and third right toes to either or both of the service-
connected disabilities at issue is not clear in this case.  
Because the veteran's service-connected disabilities may 
affect the function of joints of the foot as well as the 
ankle, specific information regarding any functional loss 
that the veteran may experience as a result of pain or flare-
up due to each disability separately must be obtained.  See 
DeLuca, supra.  In the present case, the January 1997 VA 
examination report is inadequate for a proper determination 
as to the severity of the service-connected disabilities of 
the veteran's right lower extremity.  Further, while the 
report of the examination noted reproducible pain with 
palpation of the metatarsals of the right foot, with respect 
to each of the disabilities under consideration, there was no 
discussion of any functional limitation due to pain which may 
have been present and no discussion of the effects of the 
reported increases in pain or flare-ups resulting from 
activity, as required by DeLuca.

Where the evidence does not adequately evaluate the current 
state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  
Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
appropriate physician to determine the 
nature and severity of the veteran's 
right foot and ankle disorders.  All 
indicated studies must be conducted.  The 
claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand must be made available for 
the examiner's review.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The examiner should express an 
opinion as to whether the veteran's right 
foot disorder is severe, moderately 
severe, moderate or slight.  Right ankle 
range of motion should be reported in all 
planes and in degrees.  The examining 
physician should review pertinent aspects 
of the veteran's medical and employment 
history, and comment separately as to the 
following with respect to each of the 
disabilities at issue: (1) are the 
veteran's subjective complaints of pain 
objectively confirmed upon physical 
examination; (2) do the residuals of a 
fracture of the right medial malleolus 
and calcaneal spur of the right foot 
result in functional impairment, to 
include limitation of motion of any 
joint; and, if so, (3) what is the nature 
and severity of any functional impairment 
attributable to the right medial 
malleolus and calcaneal spur of the right 
foot, to include any limitation of motion 
of the respective joint.  The examiner 
should also indicate whether either the 
residuals of a fracture of the right 
medial malleolus or the calcaneal spur of 
the right foot causes weakened movement, 
excess fatigability, and incoordination, 
and if so, comment on the severity of 
these manifestations and on the ability 
of the veteran to perform average 
employment in a civil occupation.  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Any opinions expressed must be 
accompanied by a complete rationale.  The 
veteran is advised that failure to report 
for a scheduled examination may adversely 
affect adjudication of his claim.  38 
C.F.R. § 3.655 (1998); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

2.  Following completion of the 
foregoing, the RO must review the claims 
folder to determine whether the 
aforementioned development is fully 
completed.  The RO must correct 
incomplete development.

Thereafter, the RO should readjudicate the veteran's claim 
for increased disability ratings for service-connected right 
foot and ankle disorders.  If the RO denies the benefit 
sought on appeal, it should issue a supplemental statement of 
the case and provide the veteran with a reasonable time 
within which to respond.  The RO then should return the case 
to the Board for final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by 

the RO, the veteran may submit to the RO additional evidence 
and argument pertaining to this remand.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


